 

EXHIBIT 10.12

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 1st day of March, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of February 1, 2013 (the “Pooling and Servicing Agreement”), and Flagstar
Capital Markets Corporation, a Delaware corporation (“Flagstar”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of May 23, 2011, between
Assignor and Flagstar (the “Purchase Agreement”) as modified or supplemented by
this Agreement. Unless otherwise specified herein, capitalized terms used herein
but not defined shall have the meanings ascribed to them in the Purchase
Agreement. Assignor will sell the Mortgage Loans to Depositor pursuant to a
Mortgage Loan Purchase and Sale Agreement dated the date hereof, and Depositor
will sell the Mortgage Loans to Assignee pursuant to the Pooling and Servicing
Agreement.

 

Assignment

 

1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Flagstar pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Flagstar pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement and Assignee hereby accepts such assignment from
Depositor.

 

3.           Flagstar hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Flagstar as of the date hereof that:

 

 

 

 

(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)           Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)           There are no offsets, counterclaims or other defenses available to
Flagstar with respect to the Purchase Agreement;

 

(d)           Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)           Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Flagstar that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)           Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Flagstar that as of the date hereof:

 

(a)           Assignee is a federal savings bank duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; and

 

(b)           Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement. The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
the other parties hereto, will constitute the valid and legally binding
obligation of Assignee enforceable against Assignee in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.           Flagstar warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)           Flagstar is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)           Flagstar has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Flagstar’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Flagstar’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Flagstar is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Flagstar or its property is subject. The execution,
delivery and performance by Flagstar of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Flagstar. This Agreement has been duly
executed and delivered by Flagstar and, upon the due authorization, execution
and delivery by Assignor, Assignee and the Depositor, will constitute the valid
and legally binding obligation of Flagstar enforceable against Flagstar in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

(d)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Flagstar in connection with the execution, delivery or performance by
Flagstar of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Flagstar Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, Flagstar
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Flagstar
to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase Agreement,
subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.           From and after the date hereof, subject to Section 10 below,
Flagstar shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and Flagstar had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

 

 

Enforcement of Rights

 

10.           (a)           Controlling Holder Rights. Flagstar agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 



Purchase Agreement:       Section or Subsection Matter     7.03, other than
7.03(c) Repurchase and Substitution

 

(b)           If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.           The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

5

 

 

(a)           Definitions.

 

(i)           The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.           

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)           The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)           The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.           All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 

(a)           In the case of Flagstar,

 

Flagstar Capital Markets Corporation

5151 Corporate Drive

Troy, Michigan 48098

Attention : Product Development Department

 



with a copy to

 

Legal Department at the same address

 

(b)           In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-3

 

(c)           In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)           In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)           In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-3

 

7

 

 

(f)           In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Flagstar may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Flagstar, respectively, hereunder.

 

16.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Flagstar pursuant
to the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.           This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.            The Controlling Holder under the Pooling and Servicing Agreement
is an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Flagstar hereby consents to such
exercise and enforcement.

 

8

 

 

19.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.           Master Servicer. Flagstar hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Flagstar hereunder
and under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

Flagstar shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39153400, Sequoia Mortgage Trust 2013-3 Distribution Account

 

21.           Flagstar acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of
the Purchase Agreement, Flagstar shall pay shipping expenses for any Mortgage
Loan Documents if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in Subsection 7.01 of the Purchase
Agreement.

 

9

 

 

22.           Rule 17g-5 Compliance. Flagstar hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-3” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Flagstar in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. Flagstar shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 22 prohibit or restrict oral or written
communications, or providing information, between Flagstar, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to Flagstar or (ii) such
Rating Agency’s or NRSRO’s evaluation of Flagstar’s operations in general;
provided, however, that Flagstar shall not provide any information relating to
the Mortgage Loans to such Rating Agency or NRSRO in connection with such review
and evaluation by such Rating Agency or NRSRO unless: (x) borrower, property or
deal specific identifiers are redacted; or (y) such information has already been
provided to the Rule 17g-5 Information Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor           By:      
Name:       Title:             SEQUOIA RESIDENTIAL FUNDING, INC.     Depositor  
        By:       Name:       Title:             Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as Trustee, Assignee       By:       Name:       Title:             FLAGSTAR
CAPITAL MARKETS CORPORATION           By:       Name:       Title:    

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.   Master Servicer       By:     Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – Flagstar Capital
(SEMT 2013-3)

 



 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8   Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Originator Name Loan Number
Amortization Type 1 1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503620526
1 2 1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503635382 1 3 1000383
0.002500     1008498 Flagstar Bank, F.S.B. 503659350 1 4 1000383 0.002500    
1008498 Flagstar Bank, F.S.B. 503667712 1 5 1000383 0.002500     1008498
Flagstar Bank, F.S.B. 503705258 1 6 1000383 0.002500     1008498 Flagstar Bank,
F.S.B. 503711334 1 7 1000383 0.002500     1008498 Flagstar Bank, F.S.B.
503712401 1 8 1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503716390 1 9
1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503719031 1 10 1000383
0.002500     1008498 Flagstar Bank, F.S.B. 503721624 1 11 1000383 0.002500    
1008498 Flagstar Bank, F.S.B. 503722111 1 12 1000383 0.002500     1008498
Flagstar Bank, F.S.B. 503725963 1 13 1000383 0.002500     1008498 Flagstar Bank,
F.S.B. 503728136 1 14 1000383 0.002500     1008498 Flagstar Bank, F.S.B.
503729057 1 15 1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503730269 1 16
1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503733300 1 17 1000383
0.002500     1008498 Flagstar Bank, F.S.B. 503733454 1 18 1000383 0.002500    
1008498 Flagstar Bank, F.S.B. 503734387 1 19 1000383 0.002500     1008498
Flagstar Bank, F.S.B. 503734541 1 20 1000383 0.002500     1008498 Flagstar Bank,
F.S.B. 503735054 1 21 1000383 0.002500     1008498 Flagstar Bank, F.S.B.
503739374 1 22 1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503743344 1 23
1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503745270 1 24 1000383
0.002500     1008498 Flagstar Bank, F.S.B. 503751017 1 25 1000383 0.002500    
1008498 Flagstar Bank, F.S.B. 503759759 1 26 1000383 0.002500     1008498
Flagstar Bank, F.S.B. 503761587 1 27 1000383 0.002500     1008498 Flagstar Bank,
F.S.B. 503563132 1 28 1000383 0.002500     1008498 Flagstar Bank, F.S.B.
503609425 1 29 1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503653872 1 30
1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503659064 1 31 1000383
0.002500     1008498 Flagstar Bank, F.S.B. 503677289 1 32 1000383 0.002500    
1008498 Flagstar Bank, F.S.B. 503691845 1 33 1000383 0.002500     1008498
Flagstar Bank, F.S.B. 503712122 1 34 1000383 0.002500     1008498 Flagstar Bank,
F.S.B. 503718172 1 35 1000383 0.002500     1008498 Flagstar Bank, F.S.B.
503720529 1 36 1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503728097 1 37
1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503732736 1 38 1000383
0.002500     1008498 Flagstar Bank, F.S.B. 503740725 1 39 1000383 0.002500    
1008498 Flagstar Bank, F.S.B. 503748823 1 40 1000383 0.002500     1008498
Flagstar Bank, F.S.B. 503753317 1 41 1000383 0.002500     1008498 Flagstar Bank,
F.S.B. 503758527 1 42 1000383 0.002500     1008498 Flagstar Bank, F.S.B.
503763588 1 43 1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503764889 1 44
1000383 0.002500     1008498 Flagstar Bank, F.S.B. 503771084 1 45 1000383
0.002500     1008498 Flagstar Bank, F.S.B. 503771755 1



 



  9 10 11 12 13 14 15 16 17 18 19   Lien Position HELOC Indicator Loan Purpose
Cash Out Amount Total Origination and Discount Points Covered/High Cost Loan
Indicator Relocation Loan Indicator Broker Indicator Channel Escrow Indicator
Senior Loan
Amount(s) 1 1 0 9           2 0 0 2 1 0 9           1 0 0 3 1 0 9           2 0
0 4 1 0 9           5 4 0 5 1 0 7           1 1 0 6 1 0 7           2 4 0 7 1 0
9           2 4 0 8 1 0 9           5 0 0 9 1 0 9           5 4 0 10 1 0 9      
    2 0 0 11 1 0 9           2 4 0 12 1 0 9           2 4 0 13 1 0 7           2
0 0 14 1 0 9           2 4 0 15 1 0 7           2 4 0 16 1 0 9           5 0 0
17 1 0 9           5 0 0 18 1 0 7           2 0 0 19 1 0 9           5 0 0 20 1
0 9           2 0 0 21 1 0 3           2 0 0 22 1 0 7           5 4 0 23 1 0 7  
        2 4 0 24 1 0 9           5 0 0 25 1 0 7           2 4 0 26 1 0 7        
  2 0 0 27 1 0 9           1 0 0 28 1 0 3           5 0 0 29 1 0 9           5 0
0 30 1 0 9           2 4 0 31 1 0 9           5 0 0 32 1 0 9           5 0 0 33
1 0 3           5 4 0 34 1 0 9           5 0 0 35 1 0 9           2 0 0 36 1 0 9
          1 0 0 37 1 0 9           5 0 0 38 1 0 9           2 0 0 39 1 0 7      
    2 4 0 40 1 0 9           2 4 0 41 1 0 3           5 0 0 42 1 0 3           2
1 0 43 1 0 9           5 4 0 44 1 0 7           5 0 0 45 1 0 9           5 0 0



 



  20 21 22 23 24 25 26 27 28 29 30   Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1       0.00   20121115 708750.00 0.040000 360 360 20130101 2      
100000.00   20121213 764650.00 0.036250 360 360 20130201 3       37500.00  
20121211 579000.00 0.040000 360 360 20130201 4       0.00   20121203 1078000.00
0.040000 360 360 20130201 5       0.00   20121205 2000000.00 0.037500 360 360
20130101 6       0.00   20121207 999000.00 0.042500 360 360 20130201 7      
0.00   20121215 650000.00 0.038750 360 360 20130201 8       0.00   20121207
1190000.00 0.038750 360 360 20130201 9       0.00   20121207 524800.00 0.038750
360 360 20130201 10       0.00   20121204 651000.00 0.036250 360 360 20130201 11
      0.00   20121127 460000.00 0.037500 360 360 20130101 12       125000.00  
20121207 675000.00 0.037500 360 360 20130201 13       0.00   20121119 960000.00
0.037500 360 360 20130101 14       0.00   20121217 499000.00 0.038750 360 360
20130201 15       0.00   20121119 546400.00 0.043750 360 360 20130101 16      
0.00   20121211 704600.00 0.037500 360 360 20130201 17       0.00   20121201
707000.00 0.035000 360 360 20130201 18       0.00   20121120 935200.00 0.042500
360 360 20130101 19       0.00   20121212 1044000.00 0.038750 360 360 20130201
20       0.00   20121214 710000.00 0.041250 360 360 20130201 21       0.00  
20121205 800000.00 0.036250 360 360 20130201 22       0.00   20121210 723750.00
0.041250 360 360 20130201 23       0.00   20121220 1746000.00 0.038750 360 360
20130201 24       0.00   20121214 545000.00 0.038750 360 360 20130201 25      
0.00   20121214 607400.00 0.042500 360 360 20130201 26       0.00   20121217
511875.00 0.042500 360 360 20130201 27       0.00   20121215 577900.00 0.036250
360 360 20130201 28       0.00   20121217 930000.00 0.038750 360 360 20130201 29
      250000.00   20121211 969000.00 0.038750 360 360 20130201 30       0.00  
20121130 1382500.00 0.038750 360 360 20130101 31       0.00   20121204 673500.00
0.038750 360 360 20130201 32       100000.00   20121205 518000.00 0.042500 360
360 20130201 33       0.00   20121218 550000.00 0.038750 360 360 20130201 34    
  250000.00   20121206 888000.00 0.037500 360 360 20130201 35       500000.00  
20121227 900000.00 0.038750 360 360 20130201 36       0.00   20121221 680000.00
0.038750 360 360 20130201 37       0.00   20121127 716000.00 0.038750 360 360
20130101 38       0.00   20121205 712000.00 0.042500 360 360 20130201 39      
0.00   20121220 825000.00 0.043750 360 360 20130201 40       0.00   20121212
495000.00 0.037500 360 360 20130201 41       500000.00   20121219 990000.00
0.037500 360 360 20130201 42       0.00   20121218 797000.00 0.040000 360 360
20130201 43       0.00   20121219 579000.00 0.038750 360 360 20130201 44      
0.00   20121212 993750.00 0.037500 360 360 20130201 45       0.00   20121221
685000.00 0.038750 360 360 20130201



 



  31 32 33 34 35 36 37 38 39 40 41   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days 1 1 0 0   706704.24 0.040000 3383.68 20130201 0 0   2 1 0 0   763472.68
0.036250 3487.20 20130201 0 0   3 1 0 0   578165.77 0.040000 2764.23 20130201 0
0   4 1 0 0   1076446.79 0.040000 5146.54 20130201 0 0   5 1 0 0   1992962.84
0.037500 9262.31 20130201 0 0   6 1 0 0   997623.65 0.042500 4914.48 20130201 0
0   7 1 0 0   649042.42 0.038750 3056.54 20130201 0 0   8 1 0 0   1188246.89
0.038750 5595.82 20130201 0 0   9 1 0 0   524026.87 0.038750 2467.80 20130201 0
0   10 1 0 0   649997.67 0.036250 2968.89 20130201 0 0   11 1 0 0   458593.41
0.037500 2130.33 20130201 0 0   12 1 0 0   673983.35 0.037500 3126.03 20130201 0
0   13 1 0 0   957103.66 0.037500 4445.91 20130201 0 0   14 1 0 0   498264.87
0.038750 2346.48 20130201 0 0   15 1 0 0   544925.28 0.043750 2728.09 20130201 0
0   16 1 0 0   703538.77 0.037500 3263.11 20130201 0 0   17 1 0 0   705887.33
0.035000 3174.75 20130201 0 0   18 1 0 0   933911.55 0.042500 4600.62 20130201 0
0   19 1 0 0   1040461.97 0.038750 4909.28 20130201 0 0   20 1 0 0   708999.61
0.041250 3441.01 20130201 0 0   21 1 0 0   798768.26 0.036250 3648.41 20130201 0
0   22 1 0 0   722730.24 0.041250 3507.65 20130201 0 0   23 1 0 0   1743427.79
0.038750 8210.34 20130201 0 0   24 1 0 0   544197.11 0.038750 2562.79 20130201 0
0   25 1 0 0   606563.17 0.042500 2988.04 20130201 0 0   26 1 0 0   511169.77
0.042500 2518.12 20130201 0 0   27 1 0 0   577010.22 0.036250 2635.52 20130201 0
0   28 1 0 0   928629.92 0.038750 4373.20 20130201 0 0   29 1 0 0   967572.46
0.038750 4556.60 20130201 0 0   30 1 0 0   1373830.70 0.038750 6501.03 20130201
0 0   31 1 0 0   672507.79 0.038750 3167.05 20130201 0 0   32 1 0 0   517286.33
0.042500 2548.25 20130201 0 0   33 1 0 0   549189.74 0.038750 2586.30 20130201 0
0   34 1 0 0   886662.53 0.037500 4112.47 20130201 0 0   35 1 0 0   898674.12
0.038750 4232.13 20130201 0 0   36 1 0 0   678998.22 0.038750 3197.61 20130201 0
0   37 1 0 0   713886.96 0.038750 3366.90 20130201 0 0   38 1 0 0   711019.06
0.042500 3502.61 20130201 0 0   39 1 0 0   823888.71 0.043750 4119.10 20130201 0
0   40 1 0 0   494254.46 0.037500 2292.42 20130201 0 0   41 1 0 0   988508.91
0.037500 4584.84 20130201 0 0   42 1 0 0   795851.67 0.040000 3805.00 20130201 0
0   43 1 0 0   578147.02 0.038750 2722.67 20130201 0 0   44 1 0 0   992253.26
0.037500 4602.21 20130201 0 0   45 1 0 0   683990.86 0.038750 3221.12 20130201 0
0  



 



  42 43 44 45 46 47 48 49 50 51 52 53   Gross Margin ARM Round Flag ARM Round
Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit 1                         2                         3        
                4                         5                         6          
              7                         8                         9            
            10                         11                         12            
            13                         14                         15            
            16                         17                         18            
            19                         20                         21            
            22                         23                         24            
            25                         26                         27            
            28                         29                         30            
            31                         32                         33            
            34                         35                         36            
            37                         38                         39            
            40                         41                         42            
            43                         44                         45            
           



 



  54 55 56 57 58 59 60 61 62 63 64 65   Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment 1                         2                         3                  
      4                         5                         6                    
    7                         8                         9                      
  10                         11                         12                      
  13                         14                         15                      
  16                         17                         18                      
  19                         20                         21                      
  22                         23                         24                      
  25                         26                         27                      
  28                         29                         30                      
  31                         32                         33                      
  34                         35                         36                      
  37                         38                         39                      
  40                         41                         42                      
  43                         44                         45                      
 



 



  66 67 68 69 70 71 72 73 74 75 76   Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower 1     0   548 3   0   1 6.25 2     0   16 3   1   12   3     0   495 1
  0   10.25   4     0   326 1   0   19   5     0   785 2   1   20 20.25 6     0
  79 1   0   6   7     0   575 2   0   2   8     0   859 3   1   18   9     0  
536 1   0   25   10     0   452 3   1   7.5 7.5 11     0   749 4   0   0   12  
  0   766 2   0   8   13     0   605 1   0   6.75   14     0   981 4   1   21  
15     0   993 1   0   12   16     0   673 1   0   10 15 17     0   1027 3   1  
9 1.25 18     0   772 2   1   5.5 3.25 19     0   935 3   1   18   20     0  
829 1   0   2   21     0   663 1   1   19   22     0   293 2   1   11.5 6 23    
0   119 1   1   5.5   24     0   538 2   0   3   25     0   298 1   1   6.75  
26     0   137 2   0   0.25   27     0   462 1   0   1   28     0   160 1   0  
18 12 29     0   457 1   0   0 4.25 30     0   1025 2   1   6 9 31     0   170 2
  1   17   32     0   932 2   0   13   33     0   682 2   0   2.5   34     0  
487 1   1   3 5 35     0   800 1   0   0   36     0   469 2   0   4 2 37     0  
751 2   0   21 11 38     0   736 1   0   3 10 39     0   544 2   1   17 17 40  
  0   150 1   0   0   41     0   598 1   0   14   42     0   823 1   0   6.5 1
43     0   568 1   0   2   44     0   959 1   1   12   45     0   1020 1   0   0
 



 



  77 78 79 80 81 82 83 84 85 86 87 88   Years in Home FICO Model Used Most
Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO 1 2.5 1               753     2 5 1               731     3 4 1  
            791     4 16 1               766     5 0 1               783     6 0
1               780     7 6 1               785     8 2 1               779    
9 5 1               730     10 10 1               720     11 4 1              
793     12 6 1               780     13 0 1               795     14 9 1        
      750     15 0 1               763     16 2 1               814     17 5 1  
            780     18 0 1               789     19 2.75 1               769    
20 2 1               809     21 1 1               778     22 0 1              
768     23 0 1               800     24 3 1               807     25 0 1        
      801     26 0 1               771     27 6 1               784     28 10 1
              778     29 7 1               728     30 5 1               724    
31 4 1               780     32 18 1               784     33 11 1              
758     34 9 1               784     35 10 1               812     36 2 1      
        791     37 1.75 1               782     38 10 1               762     39
0 1               801     40 6 1               756     41 14 1               803
    42 5 1               791     43 2.5 1               722     44 0 1          
    745     45 1.5 1               791    



 



  89 90 91 92 93 94 95 96 97 98 99 100   Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1                  
000000000000     2                   000000000000     3                  
000000000000     4                   000000000000     5                  
000000000000     6                   000000000000     7                  
000000000000     8                   000000000000     9                  
000000000000     10                   000000000000     11                  
000000000000     12                   000000000000     13                  
000000000000     14                   000000000000     15                  
000000000000     16                   000000000000     17                  
000000000000     18                   000000000000     19                  
000000000000     20                   000000000000     21                  
000000000000     22                   000000000000     23                  
000000000000     24                   000000000000     25                  
000000000000     26                   000000000000     27                  
000000000000     28                   000000000000     29                  
000000000000     30                   000000000000     31                  
000000000000     32                   000000000000     33                  
000000000000     34                   000000000000     35                  
000000000000     36                   000000000000     37                  
000000000000     38                   000000000000     39                  
000000000000     40                   000000000000     41                  
000000000000     42                   000000000000     43                  
000000000000     44                   000000000000     45                  
000000000000    



 



  101 102 103 104 105 106 107 108 109 110 111   Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification 1 8441.6 13250 0 0 21691.6 21691.6 1 5   3   2 16279.08   0  
16279.08 16279.08 1 5   3   3 15078.99 0 0 0 15078.99 15078.99 1 5   3   4
24041.66   0   24041.66 24041.66 1 5   3   5 23418.81 8631.33 0 0 32050.14
32050.14 1 5   3   6 8437.87 0 6936.59 2337.34 8437.87 17711.8 1 5   3   7
27009.58 0 0 0 27009.58 27009.58 1 5   3   8 152105.3 0 0 0 152105.3 152105.3 1
5   3   9 14416.66   0   14416.66 14416.66 1 5   3   10 12990.01 1500 163.59 0
14490.01 14653.6 1 5   3   11 1780.75 8403.35 0 0 10184.1 10184.1 1 5   3   12
10208.33 0 7795.74 0 10208.33 18004.07 1 5   3   13 12500   12769   12500 25269
1 5   3   14 11017.27   0   11017.27 11017.27 1 5   3   15 15500 0 3420.33 0
15500 18920.33 1 5   3   16 14209.87 11476.4 0 0 25686.27 25686.27 1 5   3   17
0 33936.79 0 0 33936.79 33936.79 1 5   3   18 20464.26 7500 0 0 27964.26
27964.26 1 5   3   19 163264.4 0 0 0 163264.4 163264.4 1 5   3   20 15322.34   0
  15322.34 15322.34 1 5   3   21 23500 0 0 0 23500 23500 1 5   3   22 0 9079.86
53171.21 0 9079.86 62251.07 1 5   3   23 38917.21   0   38917.21 38917.21 1 5  
3   24 21200.01   0   21200.01 21200.01 1 5   3   25 16088.79   0   16088.79
16088.79 1 5   3   26 25000   0   25000 25000 1 5   3   27 17500   0   17500
17500 1 5   3   28 12122.06 11616.8 0 0 23738.86 23738.86 1 5   3   29 12499.99
18145.83 0 0 30645.82 30645.82 1 5   3   30 26221.5 5518 0 0 31739.5 31739.5 1 5
  3   31 12744.79   0   12744.79 12744.79 1 5   3   32 11750 0 0 0 11750 11750 1
5   3   33 13511.33 0 2295.32 4995.06 13511.33 20801.71 1 5   3   34 2101.17
12327.84 0 0 14429.01 14429.01 1 5   3   35 1975.8 4830.88 5036.67 2300.18
6806.68 14143.53 1 5   3   36 8972.23 24999.87 0 0 33972.1 33972.1 1 5   3   37
9202.55 10404.43 0 0 19606.98 19606.98 1 5   3   38 11875 15741.18 0 0 27616.18
27616.18 1 5   3   39 14366.25 2166.67 0 0 16532.92 16532.92 1 5   3   40 0  
10903.5   0 10903.5 1 5   3   41 42686.3 0 0 0 42686.3 42686.3 1 5   3   42
8691.8 10416.67 0 0 19108.47 19108.47 1 5   3   43 12016.66   1317.88   12016.66
13334.54 1 5   3   44 18306.71   0   18306.71 18306.71 1 5   3   45 13623   0  
13623 13623 1 5   3  



 



  112 113 114 115 116 117 118 119 120 121 122 123   Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type 1 4   95847.11 6239.48 0.287645      
SAN CARLOS CA 94070 1 2 4   68029 5327.8 0.327279       NEWTON CENTER MA 02459 1
3 4   48214.54 5596.14 0.371122       PULASKI WI 54162 1 4 4   138023 6658.19
0.276944       PASADENA CA 91105 1 5 4   625205.2 14284.14 0.445681     100 NEW
YORK NY 10007 4 6 4   775444 6571.56 0.371027     100 SAN DIEGO CA 92109 1 7 4  
112926.3 9144.09 0.338550       NEW CANAAN CT 06840 1 8 4   677359.6 14877.27
0.097809       NEWPORT BEACH CA 92660 7 9 4   455302.8 4411.67 0.306012      
DALLAS TX 75205 1 10 4   100324.8 6615.32 0.451447       MURRIETA CA 92562 7 11
4   59297.39 4521.84 0.444010       RIVERSIDE CA 92506 1 12 4   68894.74 7321.36
0.406650       CARLSBAD CA 92011 7 13 4   167434.2 6673.34 0.264092     100 HALF
MOON BAY CA 94019 7 14 4   118735.4 3961.09 0.359535       ALTO NM 88312 6 15 4
  278501.6 8207.43 0.433789     100 MIAMI FL 33143 1 16 4   703217.9 4515.93
0.175811       IRVINE CA 92620 6 17 4   327342 13331.63 0.392837       SARATOGA
CA 95070 1 18 4   119556.7 9001.58 0.321896     100 ENCINO CA 91436 1 19 4  
902126.4 14007.76 0.085798       NEWPORT BEACH CA 92660 7 20 4   60910.83
6203.79 0.404885       CUPERTINO CA 95014 1 21 4   285561.2 5992.83 0.255014    
  DRAPER UT 84020 1 22 4   174900.3 5285.18 0.084901     100 BEL AIR MD 21015 7
23 4   167245.1 11695.24 0.300516     92.349 GREENWICH CT 06831 1 24 4  
123693.4 8044.28 0.379447       HOUSTON TX 77056 7 25 4   80546.08 5918.9
0.367890     100 PALM SPRINGS CA 92262 1 26 4   409797.3 7575.88 0.303035    
100 MIAMI BEACH FL 33140 1 27 4   370132.8 4779.23 0.273099       GROSSE POINTE
FARMS MI 48236 1 28 4   40960.41 5871.14 0.247322       SARATOGA CA 95070 1 29 4
  73017.74 6723.48 0.219393       LOS ALTOS CA 94022 1 30 4   74563.93 12435.69
0.391805       ENCINITAS CA 92024 1 31 4   717503.5 4715.67 0.370008      
ENCINITAS CA 92024 1 32 4   318271.7 4479.42 0.381227       EL DORADO HILLS CA
95762 7 33 4   246230.8 5519.86 0.265356       WOODWAY WA 98020 7 34 4   285851
4875.68 0.337908       PARK CITY UT 84060 1 35 4   48403.74 6053.77 0.428024    
  CORONA DEL MAR CA 92625 1 36 4   145267.2 6882.17 0.202583       ANN ARBOR MI
48103 3 37 4   55565.94 6144.61 0.313389       LA CANADA FLINTRIDGE CA 91011 1
38 4   1378330 5707.46 0.206671       NEWPORT BEACH CA 92660 7 39 4   161987.8
7426.79 0.449212     100 CAPITAN NM 88316 1 40 4   632095.4 3954.91 0.362719    
  LA QUINTA CA 92253 7 41 4   98043.08 8852.2 0.207378       CORONA DEL MAR CA
92625 7 42 4   246279.2 5357.23 0.280359       LOS ALTOS CA 94024 1 43 4  
36123.59 4363.07 0.327201       SAN DIEGO CA 92109 1 44 4   214790.4 8016.18
0.437882     100 HERMOSA BEACH CA 90254 3 45 4   142125.5 4437.56 0.325740      
ALTADENA CA 91001 1



 



  124 125 126 127 128 129 130 131 132 133 134 135   Occupancy Sales Price
Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score 1 1   1000000.00 3 20120814               2 1   1200000.00 3
20120820               3 1   815000.00 3 20120904               4 1   1700000.00
3 20120921               5 1 5800000.00 5800000.00 3 20121019               6 1
1350000.00 1350000.00 3 20121011               7 1   830000.00 3 20121115      
        8 1   2300000.00 3 20121109               9 1   700000.00 3 20121102    
          10 1   900000.00 3 20121110               11 1   575000.00 3 20121025
              12 1   1000000.00 3 20121025               13 1 1200000.00
1200000.00 3 20121015               14 1   675000.00 3 20121106               15
1 705000.00 683000.00 3 20121018               16 1   998000.00 3 20121120      
        17 1   2222000.00 3 20121022               18 1 1169000.00 1169000.00 3
20121030               19 1   1650000.00 3 20121108               20 1  
1260000.00 3 20121109               21 1   1460000.00 3 20121029              
22 1 1042795.00 965000.00 3 20121109               23 1 2910000.00 2910000.00 3
20121106               24 1   1670000.00 3 20121114               25 1 760000.00
760000.00 3 20121112               26 2 682500.00 685000.00 3 20121121          
    27 1   848000.00 3 20121026               28 1   1600000.00 3 20121127      
        29 1   1990000.00 3 20120911               30 1   1975000.00 3 20121103
              31 1   852000.00 3 20120905               32 1   815000.00 3
20121008               33 1   900000.00 3 20121207               34 1  
1815000.00 3 20121011               35 1   2260000.00 3 20121010              
36 1   850000.00 3 20121109               37 1   1100000.00 3 20121025          
    38 1   1420000.00 3 20121101               39 2 1100000.00 1100000.00 3
20121112               40 1   700000.00 3 20121109               41 1  
2700000.00 3 20121121               42 1   1500000.00 3 20121118              
43 1   775000.00 3 20121118               44 1 1325000.00 1325000.00 3 20121129
              45 1   930000.00 3 20121125              



 



  136 137 138 139 140 141 142 143 144 145 146   Original CLTV Original LTV
Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) 1 0.708700 0.708700 0 0 0             2 0.720500 0.637200 0 0 0      
      3 0.756400 0.710400 0 0 0             4 0.634100 0.634100 0 0 0          
  5 0.344800 0.344800 0 0 0             6 0.740000 0.740000 0 0 0             7
0.783100 0.783100 0 0 0             8 0.517300 0.517300 0 0 0             9
0.749700 0.749700 0 0 0             10 0.723300 0.723300 0 0 0             11
0.800000 0.800000 0 0 0             12 0.800000 0.675000 0 0 0             13
0.800000 0.800000 0 0 0             14 0.739200 0.739200 0 0 0             15
0.800000 0.800000 0 0 0             16 0.706000 0.706000 0 0 0             17
0.318100 0.318100 0 0 0             18 0.800000 0.800000 0 0 0             19
0.632700 0.632700 0 0 0             20 0.563400 0.563400 0 0 0             21
0.547900 0.547900 0 0 0             22 0.750000 0.750000 0 0 0             23
0.600000 0.600000 0 0 0             24 0.326300 0.326300 0 0 0             25
0.799200 0.799200 0 0 0             26 0.750000 0.750000 0 0 0             27
0.681400 0.681400 0 0 0             28 0.581200 0.581200 0 0 0             29
0.612500 0.486900 0 0 0             30 0.700000 0.700000 0 0 0             31
0.790400 0.790400 0 0 0             32 0.758200 0.635500 0 0 0             33
0.611100 0.611100 0 0 0             34 0.626900 0.489200 0 0 0             35
0.619400 0.398200 0 0 0             36 0.800000 0.800000 0 0 0             37
0.650900 0.650900 0 0 0             38 0.501400 0.501400 0 0 0             39
0.750000 0.750000 0 0 0             40 0.707100 0.707100 0 0 0             41
0.551800 0.366600 0 0 0             42 0.531300 0.531300 0 0 0             43
0.747000 0.747000 0 0 0             44 0.750000 0.750000 0 0 0             45
0.736500 0.736500 0 0 0            



 



  147 148 149 150 151 152 153 154 155 156   Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                     39        
            40                     41                     42                    
43                     44                     45                    



 



  157 158 159 160 161 162 163 164   Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) 1       13 6.25 0 20421201 8441.6 2       14   45126
20430101 16279.08 3       10.25   20754 20430101 15078.99 4       20   0
20430101 24041.66 5       28 21 0 20421201 23418.81 6       6   0 20430101
8437.87 7       16   0 20430101 27009.58 8       18   0 20430101 152105.3 9    
  25   0 20430101 14416.66 10       10 10 0 20430101 12990.01 11       0   0
20421201 1780.75 12       15   125000 20430101 10208.33 13       39   0 20421201
12500 14       38   0 20430101 11017.27 15       25   0 20421201 15500 16      
10 15 0 20430101 14209.87 17       20 9 0 20430101 0 18       5.5 3.25 0
20421201 20464.26 19       18   0 20430101 163264.4 20       5   0 20430101
15322.34 21       19   0 20430101 23500 22       11.5 6 0 20430101 0 23       15
  0 20430101 38917.21 24       15   0 20430101 21200.01 25       7   0 20430101
16088.79 26       9   0 20430101 25000 27       25   0 20430101 17500 28      
22 22 0 20430101 12122.06 29       15 17 56505 20430101 12499.99 30       23 9 0
20421201 26221.5 31       20   0 20430101 12744.79 32       25   87788 20430101
11750 33       34   0 20430101 13511.33 34       3 5 250000 20430101 2101.17 35
      0   110000 20430101 1975.8 36       4 2 0 20430101 8972.23 37       21 11
0 20421201 9202.55 38       25 25 0 20430101 11875 39       30 17 0 20430101
14366.25 40       0   0 20430101 0 41       20   101754.5 20430101 42686.3 42  
    15 15 0 20430101 8691.8 43       2   0 20430101 12016.66 44       12   0
20430101 18306.71 45       9   0 20430101 13623



 



  165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Bonus) Primary
Borrower Wage Income (Commission) Co-Borrower Wage Income (Salary) Co-Borrower
Wage Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 0 0 13250 0 0 Full Two Years Two
Months 2 0 0 0 0 0 Full Two Years Two Months 3 0 0 0 0 0 Full Two Years Two
Months 4 0 0 0 0 0 Full Two Years Two Months 5 0 0 8631.33 0 0 Full Two Years
Two Months 6 0 6936.59 0 0 0 Full Two Years Two Months 7 0 0 0 0 0 Full Two
Years Two Months 8 0 0 0 0 0 Full Two Years Two Months 9 0 0 0 0 0 Full Two
Years Two Months 10 0 0 1500 0 0 Full Two Years Two Months 11 0 0 8403.35 0 0
Full Two Years Two Months 12 0 7795.74 0 0 0 Full Two Years Two Months 13 0 0 0
0 0 Full Two Years Two Months 14 0 0 0 0 0 Full Two Years Two Months 15 3420.33
0 0 0 0 Full Two Years Two Months 16 0 0 11476.4 0 0 Full Two Years Two Months
17 0 0 33936.79 0 0 Full Two Years Two Months 18 0 0 7500 0 0 Full Two Years Two
Months 19 0 0 0 0 0 Full Two Years Two Months 20 0 0 0 0 0 Full Two Years Two
Months 21 0 0 0 0 0 Full Two Years Two Months 22 35784 0 9079.86 0 0 Full Two
Years Two Months 23 0 0 0 0 0 Full Two Years Two Months 24 0 0 0 0 0 Full Two
Years Two Months 25 0 0 0 0 0 Full Two Years Two Months 26 0 0 0 0 0 Full Two
Years Two Months 27 0 0 0 0 0 Full Two Years Two Months 28 0 0 11616.8 0 0 Full
Two Years Two Months 29 0 0 18145.83 0 0 Full Two Years Two Months 30 0 0 5518 0
0 Full Two Years Two Months 31 0 0 0 0 0 Full Two Years Two Months 32 0 0 0 0 0
Full Two Years Two Months 33 0 0 0 0 0 Full Two Years Two Months 34 0 0 12327.84
0 0 Full Two Years Two Months 35 0 0 4830.88 0 0 Full Two Years Two Months 36 0
0 24999.87 0 0 Full Two Years Two Months 37 0 0 10404.43 0 0 Full Two Years Two
Months 38 0 0 15741.18 0 0 Full Two Years Two Months 39 0 0 2166.67 0 0 Full Two
Years Two Months 40 0 0 0 0 0 Full Two Years Two Months 41 0 0 0 0 0 Full Two
Years Two Months 42 0 0 10416.67 0 0 Full Two Years Two Months 43 1317.88 0 0 0
0 Full Two Years Two Months 44 0 0 0 0 0 Full Two Years Two Months 45 0 0 0 0 0
Full Two Years Two Months

 



 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.11

 

 

 

